Dear Mr. Labat:
You have requested this office to issue an advisory opinion regarding the nature of interaction between the Hospital Service District No. 1 Board and the Terrebonne Parish Council.  More specifically you have asked whether the Hospital Service District should be required to disclose documents and statements that comprise marketing and commercially sensitive information.  In addition you have asked whether Parish Council members must be allowed to attend the Hospital District's strategic planning sessions.
This office has consistently held that the Public Records Act protects the confidentiality of the aforementioned information. The Hospital District may choose to provide the parish council with this information, but is under no obligation to do so.  This office has stated in opinion No. 95-346, "Notwithstanding the provisions of R.S. 44:1-13, or any other law to the contrary, any marketing strategy and strategic plan of a hospital service district commission and the facility owned or operated by the district shall not be public record." The opinion further states, "Because of the statute's clear policy and provisions, the Public Records Act cannot be used to force disclosure of the multiple, interdependent components of an ongoing strategic plan until the strategic plan has been fully developed and brought to a logical conclusion".  A copy of Attorney General Opinion 95-346 is attached.
We trust the attached opinion will answer your questions.  If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
                          By: ______________________ CHARLES H. BRAUD, JR. Assistant Attorney General
CCF, Jr./CHB, Jr./gr